DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/18/2022, with respect to the rejection(s) of claim(s) 21-25 under Wisenbaker, et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Andersen as described below.
Claim Objections
Claims 23, 26, and 27 are objected to because of the following informalities:  the term “its” should be positively recited to avoid confusion as to what is being referred to. For example, claim 26 recite “the rotary cutter tool about its longitudinal axis” would more appropriately be recited as “the rotary cutter tool about the longitudinal axis of the rotary cutting tool”.  Appropriate correction is requested.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chain as recited in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 31, 32, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen US2016/0130904.
Regarding claim 21, Andersen teaches a method for making cuts (19 as shown in Figure 8)  in a wellbore casing 2, the method comprising:
disposing a rotary cutter tool 1 within the wellbore casing (Figure 1);
extending a plurality of centralizing arms 6 (wherein anchoring section 6 is shown having extensible portions such as shown in Figure 5 that are elongated, thus are considered centralizing arms) such that each centralizing arm contacts an interior surface 23 of the casing (as shown in Figure 1), thereby positioning the rotary cutter tool such that a longitudinal axis 5 of the rotary cutter tool is aligned with a longitudinal axis (the horizontal axis of Figure 1 inside casing 2) of the well bore casing (shown in Figure 1 as co-linear with the centerline of casing 2);
extending one or more cutting wheels 8 (wherein machining bit 8 is rotated, thus is considered a wheel) from the rotary cutter tool toward the interior surface of the casing (directional arrows 9 shows radial movement in Figure 2); and
cutting the interior surface of the casing 2 using the one or more cutting wheels (Figure 7);
wherein an axis of rotation (shown left to right of Figure 7) of each cutting wheel of the one or more cutting wheels is disposed at a substantially right angle with respect to the longitudinal axis (shown going vertically up and down in Figure 7) of the well bore casing (and wherein the claims do not provide further angular or positional relationships between the claimed axes).

Regarding claim 31, Andersen teaches a rotary cutter tool 1 for making cuts 19 in a wellbore casing 2, comprising:
a cutting section (shown in Figure 2) comprising a driving motor 11b coupled to one or more cutting wheels 8 (wherein 8 is rotated, since it’s a bit, and is thus considered a wheel);
one or more cutting arms 33 coupled to each of the one or more cutting wheels (as shown in Figure 4), respectively, wherein the cutting arms are rotatable around a common pivot connection (about the axis extending from top to bottom of Figure 4); and a centralizer section 4 coupled to the cutting section and comprising a plurality of centralizing arms 6 (wherein at least 2 are shown), the plurality of centralizing arms including at least two opposing centralizing arms (Figure 1 shows lower set 6 and 6b axially oppose each other to centralize centerline 5) disposed such that extending both of the opposing centralizing arms to contact an inner surface 23 of the well bore casing positions the rotary cutter tool such that a longitudinal axis 5 of the rotary cutter tool is aligned (co-linear) with a longitudinal axis of the well bore casing (such as shown in Figure 1, where 5 is in the center of 2), wherein each of the one or more cutting wheels is positioned such that an axis of rotation (along arrow 9 in Figure 1) of each cutting wheel is disposed perpendicularly to the longitudinal axis of the well bore casing (as shown in Figure 1).

Regarding claim 34, the driving motor is coupled to the one or more cutting wheels via at least one set of gears 15 (wherein two perpendicularly arranged gears are shown in cross section in Figure 10. One is attached to 25 and the other to 81).
Regarding claim 36, when the one or more cutting wheels are in contact with the wellbore casing (such as in Figure 9), the one or more cutting arms are disposed at an angle such that distal ends (bottom surface/end) of the cutting arms are farther down the well bore casing than proximal ends (top surface/end) of the cutting arms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 26, 27, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Mason US6868901.
Regarding claim 23, Andersen teaches the invention substantially as claimed, as described above, and teaches the degree of freedom of movement of the rotary cutter tool includes rotation B about its axis (as shown in Figure 6), but does not teach rotating the rotary cutter tool about its longitudinal axis to produce an axial hole in the casing.
Mason teaches that it is known in the art to rotate (Column 7: 58- Column 8: 15) a cutting tool 12 about its axis to produce an axial hole in casing (the described fully cut tubular in Column 8: 44-45) when anchored with opposed centralizer arms 56 (Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Mason to rotate the rotary cutter tool about its axis while cutting to produce an axial hole in the casing, as a known means for cutting casing, where the rotary cutter tool of Andersen is capable of such rotary movement.

Mason teaches that it is known in the art to monitor and measure the movement of the rotary cutter tool and operational parameters (such as the electric current consumption and RPM described in Column 8: 41-44, wherein electrical current provides indication of movement of the rotary cutter tool in terms of rotation) to control the cutting (such as the instruction to stop described in Column 8: 46-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Mason to continuously monitor the movement of the rotary cutter tool and its operational parameters so that the operation of the tool can be adjusted based on whether or not the cutting tool has completed a cut.
Regarding claim 26, Andersen teaches the invention substantially as claimed, as described above, but does not teach rotating the rotary cutter tool about its longitudinal axis to sever the casing.
Mason teaches that it is known in the art to rotate (Column 7: 58- Column 8: 15) a cutting tool 12 about its axis to produce an axial hole in casing (the described fully cut tubular in Column 8: 44-45) when anchored with opposed centralizer arms 56 (Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Mason to rotate the rotary cutter tool about its axis while cutting to severe the casing, as a known means for cutting casing, 

Regarding claim 27, Andersen teaches the invention substantially as claimed, as described above, but does not teach rotating the rotary cutter tool about its longitudinal axis to alter a thickness of a section of the casing.
Mason teaches that it is known in the art to rotate (Column 7: 58- Column 8: 15) a cutting tool 12 about its axis to produce an axial hole in casing (the described fully cut tubular in Column 8: 44-45) when anchored with opposed centralizer arms 56 (Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Mason to rotate the rotary cutter tool about its axis while cutting to alter the thickness of a section of the casing, as a known means for cutting casing, where the rotary cutter tool of Andersen is capable of such rotary movement. Such movement while actuating the machining bit 8 (of Andersen) extended as shown in Figure 7 would necessarily decrease the section of casing that is being cut by virtue of removal by the machining bit 8.

Regarding claims 29 and 39, Andersen teaches the invention substantially as claimed, as described above, but does not teach at least one of the cutting wheels includes a sensor that measures the rotational speed of the cutting wheel.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Mason to monitor the movement of the rotary cutter tool and its operational parameters so that the operation of the tool can be adjusted based on whether or not the cutting tool has completed a cut. Such monitoring necessarily requires a sensor to provide RPM measurements.
Claims 25, 30, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Barr, et al. US5695015.
Regarding claims 25, 30, and 38 Andersen teaches the invention substantially as claimed, as described above, but does not teach the cutting of the interior surface of the casing is automated based on sensor feedback and on-board processing of data; the rotary cutter tool includes a processor that controls a driving motor coupled to the one or more cutting wheels and controlled based on sensor feedback; the processor receives data from one or more sensors. However, Andersen does provide for a driving motor (as described above) with a control unit 17. 
Barr, et al. teaches that it is known in the art to provide a control unit 9 (which necessarily includes a processor) with a computer program that receives sensor feed-back (from sensor package 27) to provide on-board Column 6: 11-18 processing of data and automated cutting downhole for a drill bit 1 (as described in Column 7: 1-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Barr, et al. to include automated 
Regarding claim 35, Andersen teaches the invention substantially as claimed, as described above, but does not teach the driving motor is controlled by a processor based on sensor feedback.
Barr, et al. teaches the processor (as the above described control unit) that control the drilling (column 7: 50-56 based on sensed data as described above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Barr, et al. to provide sensor feedback to the processor of Andersen such that operation of the motor is controlled.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of O’Leary US2588408.
Andersen teaches the invention substantially as claimed, as described above, but does not teach the driving motor is coupled to the one or more cutting wheels via at least one chain.
O’Leary teaches that it is known in the art of well drilling that a chain drive is equivalent to a gear drive Column 14: 35-43. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of O’Leary to substitute the gear drive of Andersen for a known equivalent drive system such as a chain drive, as is known in the art as described by O’Leary, to drive the rotation of a bit.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Stewart US2006/0207796.
	Andersen teaches the invention substantially as claimed, as described above, but does not teach the rotary cutter tool comprises a magnet positioned to collect metal shavings generating during a cutting operation.
	Stewart teaches it is known in the art to include a magnet ¶0033 on a downhole tool 100 to collect debris.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andersen in view of Stewart to include a magnet to collect debris downhole.
Allowable Subject Matter
Claims 28 and 40  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record do not provide a sensor for monitoring the position of the centralizer arms for the claimed rotary cutter tool and method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Switzer US178993 teaches a method for making cuts (Figure 3) in a wellbore casing C, the method comprising: disposing a rotary cutter tool 10 within the wellbore casing; extending a plurality of centralizing arms 52 (wherein tail piece springs 52 are biased outwards and provide centralization of the body 10 as shown in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        3/29/2022